Citation Nr: 1607066	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These matters were remanded in March 2013 and May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus related to his in-service combat noise exposure, which has been verified by VA.  The Veteran first underwent VA examination in connection with his claims in January 2009.  In March 2013, the Board found the January 2009 examination and opinions to be inadequate and remanded for additional examination.  Pursuant to the Board's March 2013 and May 2015 remands, an additional examination and opinions were obtained in July 2015.  

Upon review, the Board finds that the July 2015 VA opinions are also inadequate for purposes of determining service connection with respect to bilateral hearing loss and tinnitus.  Despite the Board's remand directive which indicated that a lack of medical documentation in service alone is not a sufficient basis to support a negative opinion, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his active duty service because of a lack of change between his induction and separation hearing examinations.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  

With respect to tinnitus, the July 2015 examiner opined that it was less likely than not related to the Veteran's active duty service due to the amount of time which passed between the Veteran's service and his first complaint of tinnitus.  However, the examiner did not provide a sufficient medical rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

Accordingly, there is no competent medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss and tinnitus.  Thus, remand is warranted in order to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."); see also Stegall v. West, 11 Vet. App. 268 (1998 (holding that remand by the Board confers on the Veteran a right to compliance with the remand orders and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from March 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, forward the claims file to the VA audiologist who conducted the July 2015 examination, or an appropriate substitute if unavailable, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  If additional examination is needed, such examination should be conducted.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination reports, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss or tinnitus are related to active duty, to include the conceded in-service noise exposure.  

The examiner should not rely solely on the absence of hearing loss or tinnitus in service as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




